Opinion filed December 8, 2005












 








 




Opinion filed December 8, 2005
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                    Nos. 11-05-00134-CR, 11-05-00135-CR, and
11-05-00136-CR 
 
                                                    __________
 
                                        WALTER SMITH, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 204th District Court
 
                                                          Dallas
County, Texas
 
         Trial
Court Cause Nos. F04-55107-MQ, F04-55108-PQ, and F04-73297-LMQ
 

 
                                                                   O
P I N I O N
 




Walter Smith entered open pleas of guilty to the
offenses of robbery,[1]
evading arrest,[2]
and aggravated robbery with a deadly weapon.[3]  Appellant also entered pleas of true to the
enhancement allegations.  The trial court
assessed punishment at confinement for 25 years for the robbery and aggravated
robbery convictions and at confinement for 10 years for the evading arrest
conviction.  We affirm.
Appellant=s
court-appointed counsel has filed a motion to withdraw in each case.  Each motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has provided appellant with a copy of
the briefs and advised appellant of his right to review the record and file a
response to counsel=s
briefs.  Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 
(1967); Stafford v. State, 813 S.W.2d 503 (Tex.Cr.App.1991); High v.
State, 573 S.W.2d 807 (Tex.Cr.App.1978); Currie v. State, 516 S.W.2d
684 (Tex.Cr.App.1974); Gainous v. State, 436 S.W.2d 137 
(Tex.Cr.App.1969); Eaden v. State, 161 S.W.3d 173 (Tex.App. - Eastland
2005, no pet=n).
Appellant has filed responses to his counsel=s motions to withdraw.  In his responses, appellant challenges the effectiveness
of counsel both on appeal and at trial and the validity of his conviction in
Cause No. 11-05-00136-CR and argues that he has not received the proper credit
for time served in the county jail.  The
record before this court does not support appellant=s
arguments; therefore, appellant=s
contentions are overruled.
Following the procedures outlined in Anders,
we have independently reviewed the record, and we agree that the appeals are
without merit. 
The motions to withdraw are granted, and the
judgments are affirmed.
 
PER CURIAM
 
December 8, 2005
Do not publish.  See
TEX.R.APP.P. 47.2(b).
Panel
consists of: Wright, C.J., and
McCall,
J., and Strange, J.




[1]11-05-00134-CR.


[2]11-05-00135-CR


[3]11-05-00136-CR